Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction letter of 11/18/22 is acknowledged. Applicant elected Group I, claims 1-2 and 6-11 drawn to yeast comprising a heterologous DNA encoding a glucoamylase having SEQ ID NO:6and variants and fragments thereof, with traverse.
 	Claims 3-5 and 12-19 are hereby withdrawn as drawn to non-elected invention.
 	In traversal of restriction requirement applicant argues that Group II invention directed to claims 3-5 are drawn to products that directly or indirectly refer to claim 1 of Group I. Thus, if the claims of Group I are free of prior art, the claims of Group II would be free of prior art, as well. Therefore, rejoinder of Group II with instant invention would not impose an undue burden of searching and examination on the Examiner and Groups I-II should be rejoined.
 	Similarly, according to applicant, claims 18-19 of Group IV refer to claims 12 and 16 of Group III and if claims of Group III are found allowable, the claims of Group IV would be free of art as well. Therefore, the inventions of Groups III-IV should also be rejoined.
	These arguments were fully considered but were found unpersuasive.
Regarding rejoinder of Group II invention with the elected invention, it should be noted that claim 5 is directed to variants of variants of SEQ ID NO:6 (see SEQ ID NO:29, 5, 31, 43 etc.) and depending on the length and composition of said variants, it is not at all clear if a variant of a variant of SEQ ID NO:6 (such as SEQ ID NO:29, 5 etc.) has anything in common with fragments of SEQ ID NO:6 (see claim 1). Therefore, rejoinder of Group I-II is not feasible.
 	Similarly, with respect to rejoinder of Group III and IV, it should be noted that it is highly possible that Group III and Group IV inventions are utilizing entirely different and separate vectors of different structures and function for transfection of the recombinant yeast (i.e. one vector comprising a regular promoter and the other comprising a stressor inducible promoter). Therefore, one can appreciate that a process utilizing a transfected yeast host cell comprising a non-inducible (constitutive) promoter is different and has different steps than a process utilizing a transfected yeast host cell comprising an inducible promoter. Therefore, restriction between Groups III-IV is also proper.
 	For said reasons as well as explanations provided previously, restriction is maintained and is hereby made Final.
					DETAILED ACTION
 	Claims 1-2 and 6-11 drawn to yeast comprising a heterologous DNA encoding a glucoamylase having SEQ ID NO:6 and variants and fragments thereof are under examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6, the term “a third polynucleotide” lacks antecedent basis because said claim depends from base claim 1 and said base claim does mention any “second” polynucleotide. Claim 7 is objected for depending from claim 6.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2, It is unclear what applicant means by “a further glucoamylase”. If by said phrase applicant is referring to an endogenous glucoamylase, he/she is advised to substitute said phrase with “an endogenous glucoamylase”. Appropriate clarification is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 2, 6-11) is directed to yeast cells comprising a genus of heterologous DNA sequences encoding variants and fragments of SEQ ID NO:6 (which is a wild type glucoamylase from Penicillium oxalicum), wherein said genus is inadequately described in the disclosure. 
As applicant is aware, DNA sequences encoding variants and fragments of a wild type polypeptide have an enormous scope, as any DNA encoding 3 or more consecutive amino acids of SEQ ID NO:6 can be considered to be “a fragment” thereof. Similarly, the term “variant” can comprise many simultaneous deletions, insertions and substitutions with many combinations and permutations reading on tens of thousands of DNA sequences (and expression products thereof). The specification fails to teach what is the minimum number of amino acids of SEQ ID NO:6 (and DNA residues encoding it), which constitutes a fragment that is capable of retaining glucoamylase activity. Further the disclosure is silent as up to how many bases in a DNA sequence encoding SEQ ID NO:6 may be simultaneously mutated (substituted, deleted etc.) before expression products thereof fail to display any enzymatic activity.
Given the breadth of these claims, some additional structural information regarding the critical residues that need to be retained in order for the claimed fragments and variants to preserve their appropriate 3-dimensional structure to retain enzymatic activity deems necessary that is currently lacking in the disclosure. All applicant provides is a single species (namely SEQ ID NO:6 and DNA encoding it), which is a totally inadequate to fully describe the genus of products claimed. 
Therefore, based on the information provided, one of skill in the art cannot reasonably conclude that applicant had full possession of the invention, prior to effective filing of this application.
Since the genus of DNA sequences encoding fragments and variants of SEQ ID NO:6 is inadequately described, yeast cells comprising it (claims 1-10), and a composition comprising said yeast cell (claim 11) are also inadequately described.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-2 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al., “Xu” (Biotechnol. Biofuels, 9: 216, 2016, cited in the IDS). Xu teaches recombinant expression of a gene encoding a recombinant Penicillium oxalicum (having 100% identity to instant SEQ ID NO:6 of this invention) in Pichia pastors, prior to this invention (see abstract and pages 14-15), wherein said transfected/transformed Pichia pastoris host cell exhibits higher robustness in fermentation resulting in higher efficiency of ethanol production (see page 11 second column), anticipating claims 1-2 and wherein said expressed enzyme is a secreted polypeptide (see line 12 of second column in page 15), anticipating claim 8. In the said same column, Xu teaches about saccharification and fermentation of raw corn starch to produce ethanol (see also Figure 6).
 In pages 8-9, Xu reports that fermentation of raw starches including corn starch in the presence of the transfected P. Pastoris expressing a heterologous recombinant P. Oxalicum glucoamylase (inherently creating a composition comprising said yeast cell), which had a strong ability to degrade raw starches, improves the efficiency of hydrolysis and results un obtain higher amounts of ethanol in shorter amount of time, anticipating claim 11. 
In Table 4, Saccharomyces cerevisiae is listed among the host cells transformed and transfected with P. Oxalicum glucoamylase. Said table reports fermentation efficiencies of 61-80% when raw corn starch was utilized as a substrate, anticipating claims 9-10.
Applicant is reminded that utilizing well known heterologous promoters such as tef2p, adhlp or qcr8p (see claims 6-7) to express the P. Oxalicum gene in a yeast host cell can hardly be considered to be a contribution over the prior art.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651